Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on August 26, 2021 has been entered. Claims 1, 3-9 and 11-22 are pending in this application.

Allowable Subject Matter
Claims 1, 3-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Saccocio [US 4601537 A] teaches apparatus and methods for forming images and for optical demultiplexing. The apparatus and methods of the invention are primarily, though not exclusively, intended for imaging and analyzing images of tissue specimens. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art an image sensor as claimed, more specifically, the image sensor comprising a plurality N1 of integrated optical waveguides; a plurality N2 of incoupling areas; a multiplexer apparatus; and an image reconstruction apparatus, wherein: N2=NI1; each of the N2 incoupling areas is assigned to one of the N1 integrated optical waveguides; each of the N2 incoupling areas is configured to couple incident light into its assigned integrated optical waveguide so a light signal is generated in the assigned integrated optical waveguide; the multiplexer apparatus is coupled to the N1 integrated optical waveguides to multiplex the light signals generated in the N1 integrated optical waveguides to a number N3 of secondary optical 
	With regard to claim 20, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of operating an image sensor for a position sensor apparatus for ascertaining a position of a mirror of a lithography apparatus as claimed, more specifically the method comprising steps of coupling light, incident on an incoupling area of a plurality N2 of incoupling areas, into an assigned integrated optical waveguide of a plurality N1 of integrated optical waveguides; generating a light signal in the assigned integrated optical waveguide of the plurality N1 of integrated optical waveguides; coupling the plurality N1 of integrated optical waveguides with a multiplexer apparatus; using the multiplexer apparatus to multiplex the light signals, generated in the N1 integrated optical waveguides, to a number N3 of secondary optical waveguides via the multiplexer apparatus; coupling the N3 secondary optical waveguides with an image reconstruction apparatus; and reconstructing an image on the basis of the light signals of the N3 secondary optical waveguides via of the image reconstruction apparatus, wherein the plurality N2 of incoupling areas, the plurality N1 of integrated optical waveguides, and the multiplexer apparatus are integrated on a substrate, as required by claim 20.
	Claims 3-9, 11-19, 21 and 22 are allowable by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882